—In an action, *319inter alia, seeking specific performance, the defendants appeal from an order of the Supreme Court, Suffolk County (Hall, J.), entered January 15, 2002, which granted the plaintiff’s motion for a preliminary injunction.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
To prevail on a motion for a preliminary injunction, a movant must establish the likelihood of success on the merits, irreparable injury in the absence of an injunction, and a balance of equities in its favor (see Aetna Ins. Co. v Capasso, 75 NY2d 860 [1990]; Somers Stained Glass Corp. v Somers Designs, 277 AD2d 442 [2000]). Further, the movant must demonstrate a clear right to relief which is plain from the undisputed facts (see Blueberries Gourmet v Aris Realty Corp., 255 AD2d 348, 350 [1998], citing Family Affair Haircutters v Detling, 110 AD2d 745, 747 [1985]).
Here, the plaintiff failed to establish its likelihood of success on the merits. Accordingly, the Supreme Court should have denied the motion for a preliminary injunction (see Aetna Ins. Co. v Capasso, supra; see generally Reiss v Financial Performance Corp., 97 NY2d 195, 199 [2001]; W.W.W. Assoc. v Giancontieri, 77 NY2d 157 [1990]). Altman, J.P., Smith, McGinity and Crane, JJ., concur.